Holmes, J.,
dissenting.
I am aware that in enacting R. C. 5747.55 it was the intent of the General Assembly to make more exacting the requirements for perfecting an appeal involving undivided local government fund opera*47tions in order to limit the number of “fishing expeditions” by local governmental entities. I am also aware that the nature and scope of any such appeal is limited to those matters properly alleged, as specified in, and supported by, the required attachments and statements.
However, it is not my thought that the General Assembly intended that a local governmental entity could be thwarted by a county budget commission in the governmental entity’s reasonable efforts to obtain appropriate information to effect the appeal, such information being in the sole possession of the budget commission.
Here, the facts show that in order to effect its appeal •of the allocation of the local government fund, the city of Cincinnati through its proper officials attempted to obtain information as to the derivation of the allocation to the ■other governmental subdivisions. The county budget commission either refused or failed to transmit this information to the city.
It is my view that the city should not be denied its right of appeal for not including information on the notice of appeal which was no1 in Cincinnati’s possession or ■control.
It is true the compliance with appellate procedure is jurisdictional, but a denial of jurisdiction should not be based upon a condition which the appellant could not fulfill.
Additionally, I do not believe that under such circumstances a governmental entity should have to bear the burden of proceeding to an action in mandamus in order to acquire the needed information for the appeal. Í would, therefore, reverse the orders of the Board of Tax Appeals as being unreasonable.